Citation Nr: 1600828	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for total left hip replacement for osteoarthritis.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  He was awarded a Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing is associated with the claims file.

Review of the record reflects that the Board issued a separate decision in August 2015, in which the issue of entitlement to service connection for headaches, to include as due to a traumatic brain injury (TBI) was remanded for additional development.  That issue is still in remand status, and has not been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim to reopen the issue of entitlement to service connection for residuals of a back injury and the claim for entitlement to service connection for residuals of a left hip injury, the Veteran has identified additional relevant service treatment records which are not in the claims file.  Specifically, in his May 2012 notice of disagreement and during his September 2015 hearing before the Board, the Veteran reported that he had inpatient treatment at an Army hospital in New Guinea after he was injured in the explosion onboard the U.S.S. John C. Calhoun.  Specifically, he stated that he was hospitalized for several weeks at the 2nd Field Army Hospital in either Fischayen or Melony Bay, New Guinea.  The claims file does not reflect an attempt to obtain these identified clinical records.  The claims file reflects that the Veteran's original claim for entitlement to service connection for a back disability was denied by the RO in January 1991 because the evidence did not show an in-service back injury.  Because the issue of whether the Veteran incurred an in-service injury is central to the denial of his claims in this instance, the RO must attempt to obtain these records.

Additionally, the Veteran should be provided with a new VA examination addressing the etiology of his current low back and left hip disabilities.  Although VA examinations were conducted in October 2011 and November 2011, the Board does not find them to be adequate in this case.  Review of the examination reports reflect that they do not address the Veteran's lay assertions of in-service injuries and symptoms associated with the explosion onboard the U.S.S. John C. Calhoun, and his reports of experiencing symptoms continuously since that time.  Significantly, the claims file reflects that the Veteran was awarded a Purple Heart Medal for his service.  Under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014).  Additionally, during his September 2015 hearing, the Veteran reported that he experienced symptoms of low back and left hip disabilities continuously after service discharge, and that he regularly wore a back brace and used a lift in his shoe since that time.  He indicated that he sought treatment for these disabilities after discharge, but indicated that the treatment records were not available.  Because the opinions provided in October 2011 and November 2011 did not take the Veteran's lay statements of in-service injuries and symptoms into consideration, they are not adequate in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain all in-patient or clinical records of treatment of the Veteran from the 2nd Field Army Hospital in either Fischayen or Melony Bay, New Guinea in August 1944 or September 1944.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and probable etiology of his claimed back and left hip disabilities.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed back disability or left hip disability had its clinical onset during the Veteran's period of service, or is it otherwise related to service, to include any in-service injury or disease, to include an in-service explosion onboard the U.S.S. John C. Calhoun?

The Veteran's lay statements and testimony must be considered and addressed in the opinion provided, and the VA examiner must consider the combat presumption under § 1154(b) in offering the requested opinion.  

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




